Name: Commission Directive 2001/11/EC of 14 February 2001 adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers Ã¢  functional testing of commercial vehicles' speed limitation device (Text with EEA relevance)
 Type: Directive
 Subject Matter: transport policy;  organisation of transport;  European Union law
 Date Published: 2001-02-17

 Avis juridique important|32001L0011Commission Directive 2001/11/EC of 14 February 2001 adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers  functional testing of commercial vehicles' speed limitation device (Text with EEA relevance) Official Journal L 048 , 17/02/2001 P. 0020 - 0021Commission Directive 2001/11/ECof 14 February 2001adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers - functional testing of commercial vehicles' speed limitation device(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(1), as amended by Commission Directive 1999/52/EC(2), and in particular Article 8 thereof,Whereas:(1) The fitting of road speed limiter (RSL) systems to certain vehicles in categories M3 and N3 was mandated through Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community(3) for safety, environmental and competitive equalisation reasons. The installation to the vehicles within the scope of the Directive was implemented by 1 January 1996.(2) Directive 96/96/EC does not include a requirement to carry out functional checking of RSL systems, i.e. the ability for the device to effectively control the vehicle's maximum speed.(3) This amending Directive requires the authorities to carry out a test that will ensure that the RSL functions correctly.(4) Today simple, common diagnostic systems are available that can be used by testing organisations to test the vast majority of the speed limiters equipped. For those vehicles that are not accessible by such readily available diagnostic tools, the authorities will need to either make use of available equipment from the original vehicle manufacturer or provide for the acceptance of appropriate test certification from the vehicle manufacturer or their franchise organisation.(5) In the future, periodic verification of the correct functioning of the speed limiter will be facilitated for the vehicles that are fitted with the new recording equipment (digital tachograph) according to Council Regulation (EC) No 2135/98 of 24 September 1998 amending Regulation (EEC) No 3821/85 on recording equipment in road transport and Directive 88/599/EEC concerning the application of Regulations (EEC) No 3820/85 and (EEC) No 3821/85(4). New vehicles will be fitted with such equipment from the year 2003.(6) The provisions of this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress of the Directive on motor vehicle roadworthiness testing established under Article 8 of Directive 96/96/EC,HAS ADOPTED THIS DIRECTIVE:Article 1A fourth indent is added to point 7.10 of Annex II to Directive 96/96/EC as follows:"- check wherever practical that the set speed of the speed limitation device conforms to the limits according to Articles 2 and 3 of Directive 92/6/EEC and that the speed limitation device prevents vehicles mentioned in those same Articles from exceeding those pre-set values."Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive two years after the entry into force of the Directive at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Member States shall communicate to the Commission the texts of the provisions of national law that they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 14 February 2001.For the CommissionLoyola De PalacioVice-President(1) OJ L 46, 17.2.1997, p. 1.(2) OJ L 142, 5.6.1999, p. 26.(3) OJ L 57, 2.3.1992, p. 27.(4) OJ L 274, 9.10.1998, p. 1.